Mr. Justice Gary delivered the opinion of the Court; This record shows thatMay 5, 1896, in this cause proceedings were had as follows: “ This cause being called for trial and the defendants failing to prosecute their appeal in this behalf on motion of plaintiff’s attorney it is ordered that said appeal be and the same is hereby dismissed at defendants’ costs for want of prosecution, and that a procedendo do issue herein to the court below. Therefore, it is considered by the court that plaintiff do have and recover of and from the defendants, his costs and charges in this behalf expended and "have execution therefor.” September 18, 1896, the appellants, defendants below,, moved the court to vacate and set aside these proceedings. In all essential particulars the case is like Angus v. Backus, 58 Ill. App. 259, and Chicago Title & Trust Co. v. Chicago & Northern Pacific R. R., Ibid. 388, and must meet the-same fate. The reason for affirming is that the court had no jurisdiction in September to undo what it had done in May, whatever hardship it had inflicted upon the appellants. The order appealed from denying the motion, is affirmed.